Case: 1:18-cr-00721-SO Doc #:1 Filed: 12/04/18 1 of 3. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

   

 

EASTERN DIVISION — “**
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
a 3 9 POH BPO?
JOSEPH WILLIAMS, ) CASENO.
J Title 18, Section 922(a)(6),
Defendant. ) United States Code

COUNT 1
(False Statement during Purchase of a Firearm,
in violation of 18 U.S.C. § 922(a)(6))

 

The Grand Jury charges:
1. On or about August 31, 2018, in the Northern District of Ohio, Eastern Division,
Defendant JOSEPH WILLIAMS, in connection with the attempted acquisition of a firearm, to
wit: a Taurus G2C 9 mm pistol, bearing serial number TLR58467, from Fin Feather Fur
Outfitters, 18030 Bagley Road, Middleburg Heights, Ohio, a federally licensed dealer of
firearms, did knowingly and unlawfully make and cause to be made false and fictitious
statements, intended and likely to deceive said dealer with respect to facts material to the
lawfulness of the sale and acquisition of said firearm under the provisions of Chapter 44, Title 18
of the United States Code, in that Defendant did knowingly state and represent on a Federal
Firearms Transaction Record, that being ATF Form 4473, that he has never been convicted in
any court of a misdemeanor crime of domestic violence, when in truth and in fact, Defendant
was convicted of such a crime, on or about November 8, 2011, in Case Number CRB1102036A,
in Cleveland Heights Municipal Court, in violation of Title 18, United States Code, Section

922(a)(6).
Case: 1:18-cr-00721-SO Doc #:1 Filed: 12/04/18 2 of 3. PagelD #: 2

COUNT 2
(False Statement during Purchase of a Firearm,
in violation of 18 U.S.C. § 922(a)(6))
The Grand Jury further charges:
2. On or about September 5, 2018, in the Northern District of Ohio, Eastern Division,
Defendant JOSEPH WILLIAMS, in connection with the attempted acquisition of a firearm from
Atwell’s Police & Fire Equipment Company, 207 Chestnut Street, Painesville, Ohio, a federally
licensed dealer of firearms, did knowingly and unlawfully make and cause to be made false and
fictitious statements, intended and likely to deceive said dealer with respect to facts material to
the lawfulness of the sale and acquisition of said firearm under the provisions of Chapter 44,
Title 18 of the United States Code, in that Defendant did knowingly state and represent on a
Federal Firearms Transaction Record, that being ATF Form 4473, that he has never been
convicted in any court of a misdemeanor crime of domestic violence, when in truth and in fact,
Defendant was convicted of such a crime, on or about November 8, 2011, in Case Number
CRB1102036A, in Cleveland Heights Municipal Court, in violation of Title 18, United States
Code, Section 922(a)(6).
COUNT 3
(False Statement during Purchase of a Firearm,
in violation of 18 U.S.C. § 922(a)(6))
The Grand Jury further charges:
3. On or about October 27, 2018, in the Northern District of Ohio, Eastern Division,
Defendant JOSEPH WILLIAMS, in connection with the attempted acquisition of a firearm from
Atlantic Gun & Tackle, 5425 Northfield Road, Bedford Heights, Ohio, a federally licensed

dealer of firearms, did knowingly and unlawfully make and cause to be made false and fictitious

statements, intended and likely to deceive said dealer with respect to facts material to the
Case: 1:18-cr-00721-SO Doc #:1 Filed: 12/04/18 3 of 3. PagelD #: 3

lawfulness of the sale and acquisition of said firearm under the provisions of Chapter 44, Title 18
of the United States Code, in that Defendant did knowingly state and represent on a Federal
Firearms Transaction Record, that being ATF Form 4473, that he was not subject to a court order
restraining him from harassing, stalking, or threatening his child or an intimate partner or child
of such partner, when in truth and in fact, Defendant was subject to such a court order, issued on
or about September 25, 2018, through on or about October 3, 2021, in Case Number DV18
373712, in Cuyahoga County Court of Common Pleas, and that he has never been convicted in
any court of a misdemeanor crime of domestic violence, when in truth and in fact, Defendant |
was convicted of such a crime, on or about November 8, 2011, in Case Number CRB1102036A,
in Cleveland Heights Municipal Court, all in violation of Title 18, United States Code, Section

922(a)(6).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
